 




EXHIBIT 10.12




NON-QUALIFIED STOCK OPTION AGREEMENT




THIS NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) entered into as of
____________ (the “Grant Date”) between GelTech Solutions, Inc. (the “Company”)
and ______________ (the “Optionee”).




WHEREAS, by action taken by the Board of Directors (the “Board”) it has adopted
the 2007 Equity Incentive Plan (the “Plan”); and




WHEREAS, pursuant to the Plan, it has been determined that in order to enhance
the ability of the Company to attract and retain qualified employees,
consultants and directors, the Company has granted the Optionee the right to
purchase the common stock of the Company pursuant to stock options.




NOW THEREFORE, in consideration of the mutual covenants and promises hereafter
set forth and for other good and valuable consideration, receipt of which is
acknowledged, the parties hereto agree as follows:




1.

Grant of Non-Qualified Options.  The Company irrevocably granted to the
Optionee, as a matter of separate agreement and not in lieu of salary or other
compensation for services, the right and option to purchase all or any part of
____________ shares of authorized but unissued or treasury common stock of the
Company (the “Options”) on the terms and conditions herein set forth.  The
Options are not intended to be Incentive Stock Options as defined by Section 422
of the Internal Revenue Code of 1986 (the “Code”).  The Optionee acknowledges
receipt of a copy of the Plan, as amended.




2.

Price.  The exercise price of the Options is $0.______ per share.




3.

Vesting - When Exercisable.  




(a)

The Options shall vest on _________, subject to the Optionee’s continued service
with the Company in the capacity for which the Options were granted on the
applicable vesting date.  Any fractional vesting shall be rounded up to the
extent necessary.  Notwithstanding any other provision in this Agreement, the
Options shall vest immediately on the occurrence of a Change of Control as
defined under the Plan (a “Triggering Event”); provided, however, that there
shall be no immediate vesting under romanette (ii) of the definition of Change
of Control if the directors serving just prior to the Triggering Event remain
the majority of the Board after the Triggering Event. Additionally, all Options
shall vest immediately (subject to the preceding sentence) on the date the
Company publicly announces, by press release, by disclosure in a filing with the
Securities and Exchange Commission or otherwise (the “Public Announcement”), its
intention to sell substantially all of the Company’s assets or to enter into a
merger or consolidation as described in clauses (i) and (ii) under the
definition of Change of Control in the Plan.  If the Optionee exercises the
Options within 10 calendar days from the date of the Public Announcement, the
Optionee shall be deemed a record holder of the shares underlying the Options as
of the record date of the Change of Control.





1




--------------------------------------------------------------------------------

 







(b)

Subject to Sections 3(c) and 4 of this Agreement, the vested Options may be
exercised until 6:00 p.m. New York time for 10 years from the Grant Date (the
“Expiration Date”).




(c)

Notwithstanding any other provision of this Agreement, at the discretion of the
Board, all Options, whether vested or unvested, shall be immediately forfeited
and no longer exercisable if any of the following events occur:




(1)

The Optionee purchases or sells securities of the Company in violation of the
Company’s insider trading guidelines then in effect;




(2)

The Optionee breaches any duty of confidentiality including that required by the
Company’s insider trading guidelines then in effect;




(3)

The Optionee competes with the Company; or




(4)

The Optionee recruits Company personnel for another entity or business within 24
months following termination of services.




4.

Termination of Relationship.




(a)

If for any reason, except death or disability as provided below, the Optionee
ceases to perform services in the capacity for which the Options were granted,
all vested Options as of the date of the termination of services may be
exercised by the Optionee at any time within three months following termination
of services.




(b)

If the Optionee’s services in the capacity for which the Options were granted
are terminated as a result of his death, the Optionee’s estate or any
Transferee, as defined herein, shall have the right to exercise the Optionee’s
vested Options within the time provided in the Plan subject to Section 3(c).
 For the purpose of this Agreement, “Transferee” shall mean a person to whom
such shares are transferred by will or by the laws of descent and distribution.




(c)

If the Optionee is unable to perform services in the capacity for which the
Options were granted as a result of becoming disabled, within the meaning of
Section 22(e)(3) of the Code, the Optionee shall have the right to exercise the
Optionee’s vested options within the time provided in the Plan.




(d)

Notwithstanding anything contained in this Section 4, the Options may not be
exercised after the Expiration Date.




(e)

Any of the Options that were not vested immediately prior to ceasing to perform
the services for which the Options were granted shall terminate at that time.  





2




--------------------------------------------------------------------------------

 




For purposes of this Section 4 “Company” shall include subsidiaries and/or
affiliates of the Company.




5.

Profits on the Sale of Certain Shares; Redemption.  If any of the events
specified in Section 3(c) of this Agreement occur within one year following the
date the Optionee last performed services in the capacity for which the Options
were granted (the “Termination Date”) (or such longer period required by any
written agreement), all profits earned from the sale of the Company’s
securities, including the sale of shares of common stock underlying the Options,
during the two-year period commencing one year prior to the Termination Date
shall be forfeited and immediately paid by the Optionee to the Company.
 Further, in such event, the Company may at its option redeem shares of common
stock acquired upon exercise of the Options by payment of the exercise price to
the Optionee.  The Company’s rights under this Section 5 do not lapse one year
from the Termination Date but are a contract right subject to any appropriate
statutory limitation period.




6.

Method of Exercise.  The Options shall be exercisable by a written notice which
shall:




(a)  

state the election to exercise the Options, the number of shares to be
exercised, the person in whose name the stock certificate or certificates for
such shares of common stock is to be registered, address and social security
number of such person (or if more than one, the names, addresses and social
security numbers of such persons);




(b)  

if applicable, contain such representations and agreements as to the holder’s
investment intent with respect to such shares of common stock as set forth in
Section 11 hereof;




(c)  

be signed by the person or persons entitled to exercise the Options and, if the
Options are being exercised by any person or persons other than the Optionee, be
accompanied by proof, satisfactory to counsel for the Company, of the right of
such person or persons to exercise the Options;




(d)

be accompanied by full payment of the exercise price by tender to the Company of
an amount equal to the exercise price multiplied by the number of underlying
shares being purchased either in cash, by wire transfer, or by certified check
or bank cashier’s check, payable to the order of the Company; and  




(e)

be accompanied by payment of any amount that the Company, in its sole
discretion, deems necessary to comply with any federal, state or local
withholding requirements for income and employment tax purposes.  If the
Optionee fails to make such payment in a timely manner, the Company may: (i)
decline to permit exercise of the Options or (ii) withhold and set-off against
compensation and any other amounts payable to the Optionee the amount of such
required payment. Such withholding may be in the shares underlying the Options
at the sole discretion of the Company.




The certificate or certificates for shares of common stock as to which the
Options shall be exercised shall be registered in the name of the person or
persons exercising the Options.





3




--------------------------------------------------------------------------------

 




7.

Sale of Shares Acquired Upon Exercise of Options.  If the Optionee is an officer
(as defined by Section 16(b) of the Securities Exchange Act of 1934 (“Section
16(b)”)) or a director of the Company, any shares of the Company’s common stock
acquired pursuant to the Options cannot be sold by the Optionee until at least
six months elapse from the Grant Date except in case of death or disability or
if the grant was exempt from the short-swing profit provisions of Section 16(b).




8.

Anti-Dilution Provisions.  The Options shall have the anti-dilution rights set
forth in the Plan.




9.  

Necessity to Become Holder of Record.  Neither the Optionee, the Optionee’s
estate, nor any Transferee shall have any rights as a shareholder with respect
to any of the shares underlying the Options until such person shall have become
the holder of record of such shares.  No cash dividends or cash distributions,
ordinary or extraordinary, shall be provided to the holder if the record date is
prior to the date on which such person became the holder of record thereof.




10.  

Reservation of Right to Terminate Relationship.  Nothing contained in this
Agreement shall restrict the right of the Company to terminate the relationship
of the Optionee at any time, with or without cause.  The termination of the
relationship of the Optionee by the Company, regardless of the reason therefor,
shall have the results provided for in Sections 3 and 4 of this Agreement.




11.  

Conditions to Exercise of Options.  If a Registration Statement on Form S-8 (or
any other successor form) is not effective as to the shares of common stock
issuable upon exercise of the Options, the remainder of this Section 11 is
applicable as to federal law.  In order to enable the Company to comply with the
Securities Act of 1933 (the “Securities Act”) and relevant state law, the
Company may require the Optionee, the Optionee’s estate, or any Transferee as a
condition of the exercising of the Options granted hereunder, to give written
assurance satisfactory to the Company that the shares underlying the Options are
being acquired for such persons own account, for investment only, with no view
to the distribution of same, and that any subsequent resale of any such shares
either shall be made pursuant to a registration statement under the Securities
Act and applicable state law which has become effective and is current with
regard to the shares being sold, or shall be pursuant to an exemption from
registration under the Securities Act and applicable state law.




The Options are subject to the requirement that, if at any time the Board shall
determine, in its discretion, that the listing, registration, or qualification
of the shares of common stock underlying the Options upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body, is necessary as a condition of, or in connection
with the issue or purchase of the shares underlying the Options, the Options may
not be exercised in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected.  




12.  

Transfer.  No transfer of the Options by the Optionee by will or by the laws of
descent and distribution shall be effective to bind the Company unless the
Company shall have been furnished with written notice thereof and a copy of the
letters testamentary or such other evidence as the Board may deem necessary to
establish the authority of the estate and the acceptance by the Transferee or
Transferees of the terms and conditions of the Options.





4




--------------------------------------------------------------------------------

 







13.  

Duties of the Company.  The Company will at all times during the term of the
Options:




(a)  

Reserve and keep available for issue such number of shares of its authorized and
unissued common stock as will be sufficient to satisfy the requirements of this
Agreement;




(b)  

Pay all original issue taxes with respect to the issuance of shares pursuant
hereto and all other fees and expenses necessarily incurred by the Company in
connection therewith;




(c)  

Use its best efforts to comply with all laws and regulations which, in the
opinion of counsel for the Company, shall be applicable thereto.




14.

Parties Bound by Plan.  The Plan and each determination, interpretation or other
action made or taken pursuant to the provisions of the Plan shall be final and
shall be binding and conclusive for all purposes on the Company and the Optionee
and the Optionee’s respective successors in interest.




15.

Severability.  In the event any parts of this Agreement are found to be void,
the remaining provisions of this Agreement shall nevertheless be binding with
the same effect as though the void parts were deleted.




16.

Arbitration.  Any controversy, dispute or claim arising out of or relating to
this Agreement, or its interpretation, application, implementation, breach or
enforcement which the parties are unable to resolve by mutual agreement, shall
be settled by submission by either party of the controversy, claim or dispute to
binding arbitration in Palm Beach County, Florida (unless the parties agree in
writing to a different location), before a single arbitrator in accordance with
the rules of the American Arbitration Association then in effect.  The decision
and award made by the arbitrator shall be final, binding and conclusive on all
parties hereto for all purposes, and judgment may be entered thereon in any
court having jurisdiction thereof.  Any arbitration proceeding brought under
this Agreement shall be subject to all statutes of limitation in the same manner
as if an action were filed in court.  




17.

Benefit.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their legal representatives, successors and assigns.




18.

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by FedEx or similar receipted
delivery, or email (followed by receipted delivery) as follows:




The Optionee:

To the Optionee at the address on the

signature page of this Agreement








5




--------------------------------------------------------------------------------

 







The Company:

GelTech Solutions, Inc.

1460 Park Lane South, Suite 1

Jupiter, FL 33458

 

Attention: Michael Hull

Facsimile: (561) 427-6182




with a copy to:

Brian Bernstein, Esq.

Nason, Yeager, Gerson, White & Lioce P.A.

3001 PGA Blvd., Suite 305

Palm Beach Gardens, FL 33410

bbernstein@nasonyeager.com  

Facsimile:  (561) 420-0068




or to such other address as either of them, by notice to the other may designate
from time to time.  




19.

Attorney’s Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to a
reasonable attorneys’ fees, costs and expenses.




20.

Governing Law.  This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided herein or performance shall be
governed or interpreted according to the laws of the State of Delaware without
regard to choice of law considerations.  




21.

Oral Evidence.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof.  Neither this Agreement nor
any provision hereof may be changed, waived, discharged or terminated orally,
except by a statement in writing signed by the party or parties against whom
enforcement or the change, waiver discharge or termination is sought.




22.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual,
pdf, electronic or facsimile signature.




23.

Section or Paragraph Headings.  Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.







[Signature Page to Follow]








6




--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF the parties hereto have set their hand and seals the day and
year first above written.







 

GELTECH SOLUTIONS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Michael Hull

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

OPTIONEE:

 

 

 

 

 

 

 

 

 

 

 

 

Address of the Optionee:

 

 

 

 

 

 

 

 

 

















7


